DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0182831) in view of  Yu et al. (US 2019/0252312) and Chen (US 2019/0333897).
Ahmed et al. disclose a support substrate (1001); a light emitting layer (1002) provided on the support substrate (fig. 1A); and a plurality of light emitting regions (1004, 1005 and 1006); a bonding layer (4001)(fig 4F) between the support substrate and the light emitting layer; and a drive layer (1007) provided on the light emitting layer and comprising a drive element, the drive element being electrically connected to the light emitting layer and configured to apply power to the plurality of light emitting regions of the light emitting layer.
Ahmed et al. fails to explicitly disclose the light emitting layer comprising: a stacked structure including a first semiconductor layer, an active layer, and a second semiconductor layer; a first electrode and a second electrode provided on a first side and a second side of the stacked structure, respectively.
Yu et al. disclose the light emitting layer comprising: a stacked structure including a first semiconductor layer (601), an active layer (605), and a second semiconductor layer (603); a first electrode (313) and a second electrode (1301, 1301A) provided on a first side and a second side of the stacked structure, respectively (figs 13 and 14).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Ahmed and Yu because the vertical micro led was known [Chen 0004], the manufacturing process is similar to the TFT-LCD manufacturing process [Chen, 0004] and the industry has developed technology to control the leakage current of the vertical micro LED [Chen, 0004]. 
Regarding claim 2, Ahmed et al. disclose the light emitting layer comprises an isolation structure (Si3N4, fig. 4h) that separates light emitting regions from each other. 
Regarding claim 3, Ahmed et al. disclose the drive element of the drive layer comprises a thin film transistor configured to apply the power to the plurality of light emitting regions (Fig. 1b).
Claim(s) 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0182831) in view of  Yu et al. (US 2019/0252312) and Chen (US 2019/0333897) as applied to claim 1 above and further in view of  Xu et al. (US 2018/0190712).
Ahmed Yu and Chen disclose the invention supra.
Ahmed Yu and Chen fail to disclose a color conversion layer including a plurality of color conversion regions for converting a light emitted from the light emitting layer into light colors.
Xu et al. disclose a color conversion layer (4) [0034] including a plurality of color conversion regions (41, 42, 43) (fig 1) for converting a light emitted from the light emitting layer into light colors.
Therefore it would have been obvious to one of ordinary skill in the art to combine Ahmed, Yu, Chen and Xu  because the color conversion layers would lead to a colorful panel of the display [0025]. 
Regarding claim 8, Ahmed and Yu disclose the first electrode is provided between the bonding layer and the first semiconductor layer (combination of Ahmmed and Yu), wherein the second electrode is a pixel electrode and provided between the second semiconductor layer and the drive layer(combination of Ahmmed and Yu), wherein each of the plurality of light emitting regions corresponds to a pixel (Ahmed fig 1b), and wherein a unit pixel includes two or more light emitting regions (Ahmed figs 1a and 1b).
Regarding claim 9, Xu disclose the unit pixel comprises a first light emitting region, a second light emitting region, and a third light emitting region of the light emitting layer, and wherein the plurality of color conversion regions comprise: a first color conversion region (41) for converting a light generated in the first light emitting region into a first color light; 43a second color conversion region (42) for converting a light generated in the second light emitting region into a second color light; and a third color conversion region (43) for converting a light generated in the third light emitting region into a third color light (fig.1).
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 4, 5, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817